DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on September 29, 2021, Applicant amended claims 1 and 11.
In the non-final rejection of June 8, 2021, Examiner objected to claim 11. Applicant amended claim 11. Objection is withdrawn.
Examiner rejected claims 1, 6, and 8-12 under 35 USC 112(a). Applicant amended claim 1. Rejection is withdrawn.
Currently, claims 1, 6, and 8-12 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moller (WO 2015/090320), and further in view of Giambattista et al (US 7,815,611).
	In regards to claim 1, Moller teaches an injection device (Figures 1-12) for apportioning set doses of a liquid drug comprising:
a housing structure (housing [1], cartridge holder [11]) supporting a non-removable cartridge (cartridge) having an interior chamber containing the liquid drug to be injected
a needle cannula (needle) supported by a distal end of the housing structure and having a proximal end and a distal end with a distal tip
an axially movable shield (needle cover [13]) for covering the distal tip of the needle cannula between injections, wherein the axially movable shield is rotatable relative to the housing structure between a first locked position and a second unlocked position
the first locked position being a position in which the axially movable shield is prevented from moving proximally (Figure 11)(page 18, line 31, to page 19, lines 1-2)
the second unlocked position being a position in which the axially movable shield is allowed to move proximally (Figure 12)(page 18, lines 27-30)
wherein the axially movable shield distally is provided with a cleaning chamber (inner space of needle cover [13] provides a space for cleaning of the needle cannula between injections of the same patient) for cleaning at least the distal tip of the needle cannula between injections (Figure 9)
wherein, the distal tip of the needle cannula is located inside the cleaning chamber when the axially movable shield is in the first locked position (Figure 11), and the distal tip is located outside and distal to the cleaning chamber when the axially movable shield is in the second unlocked position (Figure 12)
a removable protective cap (cartridge cover [12]) closed at a distal end (the distal end of the cartridge cover [12] is closed by the needle cover [13], which has a closed end) (Figure 11)(page 19, line 15), and coupled to the housing structure for covering at least a distal part of the housing structure (Figure 9) and the distal tip of the needle cannula (Figure 11)(cartridge cover [12] provides a means for covering the distal tip of the needle cannula due to locked engagement with needle cover [13]), and wherein the removable protective cap is rotatably coupled to the housing structure requiring a user to rotate the protective cap relative to the housing structure to allow removal of the protective cap (page 18, lines 15-20) and wherein the protective cap comprises one or more longitudinal structures comprising ribs (keys [53]) on an inner surface for rotationally engaging a number (closed track [55]) provided on the axially movable shield such that the required rotation of the removable protective cap relative to the housing structure is transformed to a rotation of the axially movable shield (page 18, lines 15-23)
wherein the required rotation of the removable protective cap requires:
that the protective cap is provided with one or more inwardly pointing protrusions (protrusions [50]) and the housing structure is provided with one or more peripheral tracks (track [47]) in which the one or more inwardly pointing protrusions are guided (page 18, lines 15-23)
Moller is silent about whether the proximal end of the needle cannula is inserted into the interior chamber of the cartridge. Giambattista et al teaches an injection device (Figures 1-8) wherein a needle cannula (needle cannula [34]) has a proximal end (first end [36]) inserted into an interior chamber of a cartridge (vial [30]) (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
	In regards to claim 6, in the modified device of Moller and Giambattista et al, Moller teaches wherein the one or more peripheral tracks provided in the housing structure terminate in radial openings (outlet [62], groove [63]). 
	In regards to claim 8, in the modified device of Moller and Giambattista et al, Moller does not wherein the one or more peripheral tracks provided in the protective cap terminate in radial openings, as Moller teaches that the one or more peripheral tracks provided in the housing 
	In regards to claim 9, in the modified device of Moller and Giambattista et al, Moller teaches wherein the protective cap comprises a distal part and a proximal part (Figure 2).
	In regards to claim 10, in the modified device of Moller and Giambattista et al, Moller is silent about wherein the distal part and the proximal part are click fitted together to form one operational protective cap, as it appears that Moller teaches the distal part and the proximal part to be molded as one integral structure of the protective cap. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person having ordinary skill in the art to modify the distal part and the proximal part, of the modified device of Moller and Giambattista et al, to be click fitted together to form one operational protective cap, 
	In regards to claim 11, in the modified device of Moller and Giambattista et al, Moller does not teach wherein the one or more peripheral tracks provided in the protective cap are provided in a junction between the distal part and the proximal part, as Moller teaches that the one or more peripheral tracks are provided in the housing structure. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more peripheral tracks, of the modified device of Moller and Giambattista et al, to be provided in the protective cap and provided in a junction between the distal part and the proximal part, as an obvious matter of design choice, as either the one or more peripheral tracks provided in the housing structure, as taught by Moller, or the one or more peripheral tracks provided in the protective cap and provided in a junction between the distal part and the proximal part, will arrive at the same end result of allowing for rotation of the protective cap with respect to the housing structure.
	In regards to claim 12, in the modified device of Moller and Giambattista et al, Moller teaches wherein the proximal part is mounted onto the housing structure (Figure 10)(page 18, lines 21-23: it is mounted… the cartridge holder 11); however, Moller does not teach that the distal part is axially connected to the proximal part, as it appears that Moller teaches the distal part and the proximal part to be molded as one integral structure of the protective cap. But before .

Response to Arguments
Applicant's arguments filed September 29, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: As noted above, claim 1 has been amended to include aspects of claims 5, 7, and 14 and in this regard, "the required rotation" of the protective cap relatively to the housing thus it is clear that protrusions or tracks on the protective cap are guided in opposite ways on the housing. Applicants respectfully submit that this is not disclosed or suggested by the prior art of record, especially since the M0LLER reference has no protective cap at all, at least not according to Applicants' understanding of a protective cap. Applicant's respectfully submit that the cap (12) disclosed in M0LLER is not a protective cap according to the definition provided on page 8, lines 14-24 of the present application. Especially because the cap (12) of M0LLER is not closed at a distal end. Applicant's note that the Final Action interprets element "12" (cartridge cover) of figures 10 and 11 to also include element "13" cartridge cover 12 is in its open position" (emphasis added by Applicants). For at least this reason, Applicant's respectfully submit that elements 12/13 (cartridge cover/needle cover) of M0LLER would not make an effective "protective cap", because when the needle is exposed though the needle cover 13 of M0LLER, the cap is not protective at all. Not only do M0LLER and GIAMBATTISTA fail to teach or suggest the "protective cap" as claimed, they also fail to teach or suggest the "required rotation" of the protective cap relatively to the housing as claimed (Remarks, page 6). Examiner disagrees. First, claim 1 does not require protrusions or tracks on the protective cap guided “in opposite ways” on the housing. Second, Moller teaches a removable protective cap [12], wherein the required rotation of the removable protective cap requires: that the protective cap is provided with one or more inwardly pointing protrusions [50] and the housing structure [1][11] is provided with one or more peripheral tracks [47] in which the one or more inwardly pointing protrusions are guided (page 18, lines 15-23), wherein, the distal tip of the needle cannula (needle) is located inside the cleaning chamber (inner space of needle cover [13] provides a space for cleaning of the needle cannula between injections of the same patient) when the axially movable shield [13] is in the first locked position (Figure 11), and the distal tip is located outside and distal to the cleaning chamber when the axially movable shield is in the second unlocked position (Figure 12). And based on the claim language “or”, as Moller teaches that the protective cap is provided with one or more inwardly pointing protrusions [50] and the housing structure [1][11] is provided with one or more peripheral tracks [47] in which the one or more inwardly pointing protrusions are guided (page 18, lines 15-23), Moller does not have to teach the protective cap is provided with one or more peripheral tracks in which 
	In regards to claim 1, Applicant argued: Features of claim 14 have now been incorporated into claim 1, and thus Applicant's respectfully submit that the position of the distal tip of the needle cannula relatively to the cleaning chamber in the two positions are not taught or suggested by M0LLER or GIAMBATTISTA. The Final Action relies on a modified device of M0LLER and GIAMBATTISTA to achieve the claimed construction. However as noted above, the M0LLER device fails to teach critical aspects of the "protective cap" as claimed. Furthermore, the M0LLER device fails to teach or suggest the "cleaning chamber" as claimed, and the Final Action at p. 5 only points to the "inner space of needle cover [13]" as the cleaning chamber. Nothing in M0LLER teaches or even hints at "cleaning", and as such the rejection of the claim on at least this grounds is improper. In addition, with the inclusion of aspects of claim 14 now in claim 1, the M0LLER-GIAMBATTISTA combination fails to teach or even suggest the claimed feature: the distal tip of the needle cannula is located inside the cleaning chamber when the axially movable shield is in the first locked position, and the distal tip is located outside and distal to the cleaning chamber when the axially movable shield is in the second unlocked position (Remarks, page 7). Examiner disagrees. First, Moller teaches wherein, the distal tip of the needle cannula (needle) is located inside the cleaning chamber (inner space of needle cover [13] provides a space for cleaning of the needle cannula between injections of the same patient) when the axially movable shield [13] is in the first locked position (Figure 11), and the distal tip is located outside and distal to the cleaning chamber when the axially movable .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783